File No. 812- UNITED STATES OF AMERICA BEFORE THE U.S. SECURITIES AND EXCHANGE COMMISSION Application for an Order Pursuant to Section 6(c) of the Investment Company Act of 1940 (the “1940 Act”) for an Exemption from Certain Provisions of Section 15(a) of the 1940 Act and Rule 18f-2 thereunder, and Certain Disclosure Requirements under Various Rules and Forms. In the Matter of Exchange Traded Concepts, LLC Exchange Traded Concepts Trust Exchange Traded Concepts Trust II Attn:J. Garrett Stevens 2545 South Kelly Avenue, Suite C Edmond, OK 73013 ETF Series Solutions Attn:Michael D. Barolsky, Esq. 615 E. Michigan Street Milwaukee, WI 53202 Please send all communications, notices and orders to: Michael D. Barolsky, Esq. U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 As filed with the U.S. Securities and Exchange Commission on July 17, 2014 Page 1 of 21 sequentially numbered pages (including exhibits) 1 TABLE OF CONTENTS I.
